Citation Nr: 1143404	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-30 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly pension benefits.  

2.  Entitlement to service connection for type 2 diabetes.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for renal dysfunction.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to March 1958.  

This decision comes before the Board of Veteran's Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2011, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  The record was also held open for 60 days so that the Veteran could submit additional medical evidence.  To date, such evidence has not been received.

The issues of entitlement to service connection for type 2 diabetes and entitlement to compensation under 38 U.S.C.A. § 1151 for renal dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the July 2011 hearing, the Veteran withdrew his appeal to the denial of entitlement to special monthly pension benefits.  





CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning a claim of entitlement to special monthly pension benefits are met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by an appellant or his representative in writing, or on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b).  The appellant withdrew the appeal of his claim of entitlement to special monthly pension benefits at the July 2011 hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as concerns this issue.  Accordingly, the Board no longer has jurisdiction to review this issue and it is dismissed.  


ORDER

The appeal of the issue of entitlement to special monthly pension benefits is dismissed.  


REMAND

In his February 2009 notice of disagreement, the Veteran reported that he was first diagnosed with diabetes in 1998 and was treated at the VA Medical Center in Hampton, Virginia.  He reported relocating to Florida in 2007 and was treated at a VA outpatient clinic.  He requested that VA obtain these records.  

On review, the claims file contains a problem list from the VA Medical Center in Hampton, however, the actual medical records were not obtained.  Pursuant to the duty to assist, these records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2011).  

The RO requested records from the VA Medical Center in Tampa and these were received in July 2008.  The July 2009 statement of the case indicates that a review of Virtual VA records was conducted in January 2009 and was negative for medical records pertinent to the claim.  Online record review is not sufficient because at this time, the Board does not have access to the electronic database.  The Board acknowledges that the Veteran subsequently submitted selected VA records, but it is unclear whether there are any additional relevant records.  Hence, printed records since July 2008 for the VA Medical Center in Tampa and associated outpatient clinics should be printed and secured for inclusion in the claims folder.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must request printed copies of all treatment records pertaining to the Veteran from the VA Medical Center in Hampton, Virginia for the period from January 1998 to the present; and from the VA Medical Center in Tampa and any associated outpatient clinics for the period from July 2008 to the present.  All records obtained or any responses received must be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC should readjudicate the issues of entitlement to service connection for type 2 diabetes; and entitlement to compensation under 38 U.S.C.A. § 1151 for renal dysfunction.  All applicable, laws, regulations, and theories should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


